                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #:
 ------------------------------------------------------------   X
                                                                    DATE FILED: 10/24/2018
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                                                :       17-CR-227 (VEC)
                 -against-                                      :
                                                                :      MEMORANDUM
                                                                :    OPINION AND ORDER
 SALVADOR DIAZ,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        Defendant Salvador Diaz is charged with failure to register as a convicted sex offender,

in violation of the Sex Offender Registration and Notification Act (“SORNA”), 18 U.S.C.

§ 2250. See Compl., Dkt. 1; Indictment, Dkt. 12. As required by a provision in the Adam Walsh

Child Protection and Safety Act of 2006 (“Adam Walsh Act”), 18 U.S.C. § 3142(c)(1)(B), Diaz

is currently subject to a curfew and electronic monitoring as conditions of his pretrial release.

See Order (Sept. 12, 2017), Dkt. 45. Diaz, appearing pro se, challenges these conditions on the

ground that the applicable provision in the Adam Walsh Act is unconstitutional. See Def.’s

Mem. of Law (Mar. 2, 2018), Dkt. 61, at 11. For the following reasons, Diaz’s motion is

GRANTED. Diaz’s curfew and electronic monitoring conditions are TERMINATED. All other

conditions of pretrial release remain in effect.

                                               BACKGROUND

        The Court assumes familiarity with the facts of this case. See Mem. Op. and Order (July

13, 2018), Dkt. 71, available at 2018 WL 3418781. In brief, Diaz was convicted at court-martial

in 2000 of rape and indecent acts, requiring him to register as a sex offender under state and

federal law. See id. at 2; Compl. ¶¶ 1, 3. Diaz served a term of imprisonment for his crime.

See Compl. ¶ 3. Following his release, Diaz registered as a sex offender with the New York City
Police Department (“NYPD”) and, for several years, annually verified his address with the

NYPD, as required by New York law. See id. ¶¶ 3–4. In 2015 and 2016, however, Diaz

allegedly failed to verify his address with the NYPD. See id. ¶ 4. At around the same time, Diaz

moved to New Jersey and, subsequently, to Virginia, allegedly without notifying the authorities

of his change-of-residence and without re-registering as a sex offender in those states. See id.

¶ 6; Gov. Ltr. (July 27, 2018), Dkt. 74, at 4.

         In January 2017, Diaz was arrested at his residence in Virginia. See Gov. Ltr. (July 27,

2018) at 1; Aff. in Supp. of App. for Order of Continuance (Mar. 17, 2017), Dkt. 10, at 1. He

was presented before a magistrate judge in the Eastern District of Virginia, ordered detained, and

removed to this District. Gov. Ltr. (July 27, 2018) at 1. At Diaz’s initial appearance in this

District, Magistrate Judge Gorenstein ordered Diaz released on a $50,000 personal recognizance

bond (“PRB”) with two co-signers, home incarceration, electronic monitoring, and other

conditions.1 See PRB, Dkt. 8; Minute Entry (Feb. 15, 2017), Dkt. 6. Upon Diaz’s request, this

Court later replaced the condition of home incarceration with a curfew, leaving in place the

condition of electronic monitoring.2 See Def.’s Ltr. (Apr. 28, 2017), Dkt. 18; Order (May 5,

2017), Dkt. 20. Over the next few months, the Court approved other modifications to Diaz’s

conditions of release, including altering the hours of his curfew and allowing him to move to a




1
          Specifically, Magistrate Judge Gorenstein imposed the following conditions of release: restriction of travel
to the Southern District of New York, Eastern District of New York, and District of New Jersey; surrender of travel
documents and no new applications for such documents; mental health evaluation and treatment; urine analysis and,
if positive, drug testing and treatment; no possession of weapons or firearms; and no unsupervised contact with
minors (except for contact with Diaz’s 17-year-old nephew). See PRB, Dkt. 8; Minute Entry (Feb. 15, 2017), Dkt.
6. A few days later, Magistrate Judge Freeman modified the conditions of release to allow Diaz to reside at his
home in the Eastern District of Virginia. See Order (Feb. 21, 2017), Dkt. 7.
2
          The electronic monitoring is a GPS device that tracks Diaz’s movements at all times. See Gov. Ltr. (Oct.
22, 2018), Dkt. 89. It can be used to enforce Diaz’s curfew. See id.; Tr. of Oct. 11, 2017 conference, Dkt. 49, at 17;
Def. Ltr. (Aug. 30, 2017), Dkt. 41, Ex. B.


                                                          2
new residence. See Order (Aug. 30, 2017), Dkt. 42; Order (Sept. 12, 2017), Dkt. 45. The curfew

and electronic monitoring conditions have remained in place.

       In March 2018, Diaz, appearing pro se, filed a motion to dismiss the Indictment and to

modify the conditions of his release, arguing that the statute that required his conditions of

release to include a curfew and electronic monitoring, 18 U.S.C. § 3142(c)(1)(B), is

unconstitutional. See Def.’s Mem. of Law (Mar. 2, 2018). The Court denied the motion to

dismiss but reserved decision on the motion to modify the terms of release. See Mem. Op. and

Order (July 13, 2018), at 11–12.

                                          DISCUSSION

I.     Legal Standard

       A court must order the pretrial release of a defendant subject to the least restrictive

conditions or combination of conditions that will “reasonably assure the appearance of the

[defendant] as required and the safety of any other person and the community.” 18 U.S.C.

§ 3142(c)(1)(B). Under a provision of the Adam Walsh Act, if a defendant is charged with

failure to register as a sex offender or with a number of enumerated sex offenses, the defendant’s

conditions of pretrial release must include, “at a minimum,” electronic monitoring; a curfew; the

requirement to report on a regular basis to the pretrial services office or another “designated law

enforcement agency”; and restrictions on travel, personal associations, place of abode, contact

with the alleged victim, and possession of weapons. Id.; see also United States v. Polouizzi, 697

F. Supp. 2d 381, 386 (E.D.N.Y. 2010); United States v. Arzberger, 592 F. Supp. 2d 590, 594

(S.D.N.Y. 2008).

       The Due Process Clause of the Fifth Amendment states that no person shall be “deprived

of life, liberty, or property, without due process of law.” U.S. Const. amend. V. “Due process is




                                                 3
flexible and calls for such procedural protections as the particular situation demands.” Mathews

v. Eldridge, 424 U.S. 319, 334 (1976); see also Nnebe v. Daus, 644 F.3d 147, 158 (2d Cir. 2011).

When evaluating a procedural due process claim, courts consider “whether there is a

constitutionally protected liberty interest at stake,” and, if so, “whether there are adequate

procedural safeguards in place to protect it.” Polouizzi, 697 F. Supp. 2d at 387–88 (citing Kapps

v. Wing, 404 F.3d 105, 112 (2d Cir. 2005)). In determining whether procedural safeguards are

adequate, courts balance the factors set forth in Mathews v. Eldridge: first, “the private interest

that will be affected by the official action”; second, “the risk of an erroneous deprivation of such

interest through the procedures used”; and third, “the Government’s interest, including the

function involved and the fiscal and administrative burdens that the additional or substitute

procedural requirement would entail.” Mathews, 424 U.S. at 335; see also, e.g., Nnebe, 644 F.3d

at 158.3

        A party challenging the constitutionality of a statute may mount a “facial” or an “as-

applied” challenge. To succeed on a facial challenge, the party must demonstrate that “no set of

circumstances exists under which the [statute] would be valid, i.e., that the law is

unconstitutional in all of its applications.” Wash. State Grange v. Wash. State Republican Party,

552 U.S. 442, 449 (2008) (internal quotation marks omitted) (quoting United States v.

Salerno, 481 U.S. 739, 745 (1987)). An as-applied challenge, on the other hand, “requires an

analysis of the facts of a particular case to determine whether the application of a statute, even

one constitutional on its face, deprived the individual to whom it was applied of a protected




3
          Courts sometimes apply the more deferential standard in evaluating procedural due process claims that was
articulated in Medina v. California, 505 U.S. 437 (1992). See, e.g., McKithen v. Brown, 626 F.3d 143, 152 (2d Cir.
2010). The Government has not argued that the Medina standard should apply here, and, in any event, for the
reasons articulated in Polouizzi, 697 F. Supp. 2d at 387–88, this Court finds that the Medina standard is not
applicable to a procedural due process challenge to mandatory bail conditions established by federal statute.


                                                         4
right.” Field Day, LLC v. Cty. of Suffolk, 463 F.3d 167, 174 (2d Cir. 2006) (citing Wis. Right to

Life, Inc. v. F.E.C., 546 U.S. 410 (2006)); see also Tsirelman v. Daines, 794 F.3d 310, 317 (2d

Cir. 2015). “The essence of an ‘as applied’ challenge therefore is a claim that the manner in

which a statute or regulation was applied to a [person] in particular circumstances violated the

Constitution.” Almengor v. Schmidt, 692 F. Supp. 2d 396, 397 (S.D.N.Y.), aff’d sub nom. Schain

v. Schmidt, 396 F. App’x 713 (2d Cir. 2010).

         When reviewing the submissions of a pro se litigant, the submissions must be “construed

liberally and interpreted ‘to raise the strongest arguments that they suggest.’” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (quoting Pabon v. Wright, 459 F.3d 241,

248 (2d Cir. 2006)).

II.      Diaz’s Motion to Terminate the Curfew and Electronic Monitoring Conditions of
         His Release Is Granted

         A.       The Court Cannot Avoid Diaz’s Constitutional Challenge

         As an initial matter, it is worth defining the scope of Diaz’s motion. Construing Diaz’s

motion liberally (given his pro se status), Diaz appears to challenge only the curfew and

electronic monitoring conditions of his release, not the other conditions of release that are

mandatory under the Adam Walsh Act.4 See Def.’s Mem. of Law (Mar. 2, 2018), at 11. Diaz

argues that the curfew and electronic monitoring conditions violate the Fourth Amendment

prohibition against unreasonable searches and seizures, the Fifth Amendment Due Process

Clause, the Eighth Amendment prohibition against excessive bail, and the separation of powers.




4
         Even if Diaz’s motion did raise a challenge to the other mandatory conditions of release (such as the
requirement to report regularly to pretrial services or the restrictions on travel, contact with any alleged victim, and
firearms), the Court would reject such a challenge. These requirements are not unusual in criminal cases generally,
and as to Diaz specifically, they are part of the least restrictive combination of conditions that will reasonably assure
Diaz’s appearance at trial and the safety of the community. The Court would impose these conditions even absent
the Adam Walsh Act’s requirements.


                                                            5
See id. While it is unclear whether Diaz intends to bring these challenges on an as-applied or a

facial basis, the Court will construe his motion as raising both types of challenges.

       The Government argues that the Court need not resolve Diaz’s constitutional challenge

because a curfew and electronic monitoring are part of the least restrictive combination of

conditions that will assure Diaz’s appearance at trial and, thus, would be appropriate even absent

the Adam Walsh Act. See Gov. Ltr. (July 27, 2018), at 3–4; see also, e.g., United States v.

Deppish, 554 F. App’x 753, 755 (10th Cir. 2014). The Court disagrees. Looking to the factors

that must be considered in setting conditions of pretrial release, see 18 U.S.C. § 3142(g), Diaz is

charged with a low-level offense that, upon conviction, will result in a relatively short term of

incarceration (if any), see Def.’s Ltr. (Apr. 28, 2017), Dkt. 18, at 3 (stating that the

Government’s Pimentel letter estimated a Guidelines range of 12 to 18 months). Diaz also has

no criminal history, aside from the underlying sex offense (for which he was convicted 18 years

ago) and a check-cashing misdemeanor from more than 30 years ago. See id. at 4. Nor does he

have any history of substance or alcohol abuse. See id. at 3.

       The Government has not argued that Diaz poses a danger to any person or to the

community. See Gov. Ltr. (July 27, 2018); Gov. Ltr. (Aug. 29, 2017), Dkt. 40; Tr. of May 5,

2017 Conf., Dkt. 25, at 6–7; Tr. of Feb. 15, 2017 Initial Appearance, Dkt. 16, at 5, 9. Nor is it

likely that the Government could credibly make such an argument, given the length of time that

has elapsed since Diaz’s sex-offense conviction and the fact that he has no other record of sexual

misconduct. See Def.’s Ltr. (Apr. 28, 2017), at 4.

       Diaz has also appeared for all proceedings in this case and, even before undertaking to

represent himself, actively participated in pretrial litigation. See 18 U.S.C. § 3142(g)(3)(A) (the

defendant’s “record concerning appearance at court proceedings” is a factor in setting conditions




                                                   6
of pretrial release). Diaz has stated that he intends to use this case to collaterally attack his

underlying sex offense conviction. See Tr. of Oct. 11, 2017 Conf., Dkt. 49, at 5–6; Tr. of Aug.

21, 2018 Conf., Dkt. 78, at 12–13. While the Court has repeatedly warned Diaz that this option

is not legally available to him, Diaz has continued to indicate that he will press this theory at

trial. See, e.g., Tr. of Aug. 21, 2018 Conf., at 10, 12–13. In fact, Diaz recently filed an

interlocutory notice of appeal on this ground. See Notice of Appeal (Oct. 16, 2018), Dkt. 85.

Although that appeal is likely procedurally improper, this Court has no doubt that if convicted at

trial, Diaz will vigorously press on appeal the argument that the Court erred in precluding this

line of defense. In short, Diaz is deeply invested in using the instant prosecution to vindicate his

larger interest of shedding his sex-offender designation and, thus, the Court does not believe that

he presents a risk of flight sufficiently serious to warrant the extraordinary conditions of a curfew

or electronic monitoring.

        The Government argues that Diaz currently resides in a rural part of Virginia, where he

has no ties to the community; additionally, the Government argues that the weight of the

evidence against Diaz is strong, as it consists primarily of documentary proof. See Gov. Ltr.

(July 27, 2018) at 4. The Government also asserts that upon his arrest, Diaz told law

enforcement officers that he had moved to a remote location because he thought it would help

him avoid SORNA’s registration requirements. See id. But wishing to avoid registering as a sex

offender is not the same as presenting a risk of flight from trial. Diaz is subject to a $50,000

PRB that was co-signed by his two siblings. See PRB. His travel has been restricted, and he is

subject to strict pretrial supervision. See id. Given Diaz’s circumstances, the Court believes that

these conditions are sufficient to reasonably assure his appearance at trial without the need for a

curfew or electronic monitoring.




                                                   7
       In short, because the curfew and electronic monitoring conditions mandated by the Adam

Walsh Act are not the least restrictive means of reasonably assuring Diaz’s appearance, and

because the Government has not argued that Diaz’s release poses any danger to the community,

the Court is unable to avoid Diaz’s constitutional challenge.

B.     The Adam Walsh Act’s Mandatory Curfew and Electronic Monitoring Conditions
       Violate Procedural Due Process As Applied to Diaz

       District courts all over the country have held that the mandatory conditions of release in

the Adam Walsh Act violate procedural due process on an as-applied basis. See, e.g., United

States v. Karper, 847 F. Supp. 2d 350, 361 (N.D.N.Y. 2011); Polouizzi, 697 F. Supp. 2d at 386–

87 (collecting cases); United States v. Torres, 566 F. Supp. 2d 591, 596 (W.D. Tex. 2008). In

Polouizzi, for example, the defendant, charged with receipt and possession of child pornography,

challenged his curfew and electronic monitoring conditions. See 697 F. Supp. 2d at 385. The

defendant had no record of prior sexual assaults, had fully complied with his release conditions,

was presently employed, and had strong community and family ties. See id. In a thorough

opinion, Judge Jack Weinstein found that the statute failed to satisfy the Mathews v. Eldridge test

as applied to Polouizzi and, thus, that the Act unconstitutionally deprived him of due process.

See id. at 390–91.

       This Court adopts the reasoning of Polouizzi. Looking to the Mathews factors, the

freedom to travel is an important liberty interest. See id.; see also Ramos v. Town of Vernon, 353

F.3d 171, 176 (2d Cir. 2003). A curfew and electronic monitoring, by definition, intrude on that

interest. See Polouizzi, 697 F. Supp. 2d at 391. Given that Diaz’s release poses no danger to the

community and that other conditions of release are in place to reasonably assure his appearance,

the mandatory nature of Diaz’s curfew and electronic monitoring conditions carries a high risk of

an erroneous deprivation of Diaz’s rights. Additionally, while Diaz has received multiple



                                                 8
hearings regarding his bail conditions—including hearings that resulted in the Court modifying

the terms of Diaz’s curfew—none of those hearings assessed whether a curfew and electronic

monitoring were appropriate conditions; rather, each hearing began with the assumption that

those conditions had to be imposed because they are mandatory under the statute. See, e.g., Tr.

of Oct. 11, 2017 Conf. at 16–18; Tr. of Sept. 11, 2017 Conf. at 4.

         On the other side of the equation, the Adam Walsh Act was enacted to protect “children

from sexual attacks and other violent crimes.” Pub. L. No. 109–248, tit. II, 120 Stat. 587, 588

(July 27, 2006). The Government unquestionably has a significant interest in protecting the

public, and particularly children, from sexual assault and violent crime. See Polouizzi, 697 F.

Supp. 2d at 392. But because the Government has not argued that Diaz poses any danger to the

community, the Government has minimal interest in keeping him under a curfew or

electronically monitoring his every move. More fundamentally, the Government has failed to

show how the mandatory curfew and electronic monitoring conditions serve its interests in

protecting the public. As Judge Weinstein and other courts have observed, Congress did not

offer any evidence or findings of how a curfew and electronic monitoring help protect children

from sexual attacks, nor did Congress explain why these conditions must be mandatory (rather

than left to the discretion of district courts). See Polouizzi, 697 F. Supp. 2d at 392; see also, e.g.,

United States v. Gardner, 523 F. Supp. 2d 1025, 1030 n.2 (N.D. Cal. 2007). The Government

has offered no statistical or evidentiary basis for the Court to conclude that these conditions bear

any relationship to the interest that they purport to serve.5




5
         While the Government has an interest in ensuring that all defendants, including those accused of sex
offenses, appear for trial, Diaz has actively participated in this litigation, has no history of flight, and is currently
subject to numerous other conditions of release. Moreover, the Government has not explained how or why a curfew
helps assure that Diaz will appear for trial.


                                                            9
          The Government has not challenged the holding or reasoning of Polouizzi or related

cases, despite the Court having expressly invited briefing on that issue. See Gov. Ltr. (July 27,

2018), at 5–6; Mem. Op. and Order (July 13, 2018), at 11–12. The Government argues simply

that because Diaz “has received multiple hearings and an individualized determination” of his

release conditions, he “has received precisely the procedural due process to which he is entitled

under the Fifth Amendment.” Gov. Ltr. (July 27, 2018), at 6. But the Government’s argument

misses the point: Diaz has never had a hearing at which the Court considered whether a curfew

and electronic monitoring were appropriate conditions in his case. When the risk of an erroneous

deprivation of liberty is as high as it is here, procedural due process is not satisfied by giving the

defendant a hearing at which the critical issue (here, curfew and electronic monitoring) cannot be

considered. See Mathews, 424 U.S. at 334; Nnebe, 644 F.3d at 158; Karper, 847 F. Supp. 2d at

358 (“The mandatory provisions of the Act . . . effectively curtail any opportunity for an

adversarial hearing on the question of a curfew and efficaciously diminish the procedural

protections already embodied in the Bail Reform Act . . . .”); Polouizzi, 697 F. Supp. 2d at 394

(“The basic defect of the Adam Walsh Act, as applied, is that it imposes a mandatory limit on

freedom of an accused without permitting an ‘adversary hearing.’”).6

         Mathews also requires the Court to balance “the fiscal and administrative burdens that the

additional or substitute procedural requirement would entail.” Mathews, 424 U.S. at 335. An

adversarial hearing on the appropriateness of a curfew and electronic monitoring would pose


6
          Some courts have avoided holding the statute unconstitutional by noting that it leaves room for flexibility
in imposing the terms of the curfew and electronic monitoring conditions. See United States v. Peeples, 630 F.3d
1136, 1139 (9th Cir. 2010); United States v. Stephens, 594 F.3d 1033, 1039 (8th Cir. 2010); United States v.
Kennedy, 327 F. App’x 706, 707 (9th Cir. 2009). In these courts’ view, the fact that the statute does not dictate the
specific hours, location, or other particulars of these conditions leaves open the possibility that a court could make
an individualized determination of release conditions for some defendants. In this case, however, where Diaz poses
little danger or flight risk, and where other conditions are already in place to ensure his appearance, the limited
flexibility inherent in the statute (which does not extend so far as to allow a court to dispense with the curfew and
electronic monitoring conditions entirely) is not sufficient to protect Diaz’s procedural due process rights.


                                                          10
little to no incremental burden compared with making those conditions mandatory; indeed, such

a hearing is already required to set the other conditions of release. See Karper, 847 F. Supp. 2d

at 359; Polouizzi, 697 F. Supp. 2d at 393. And the Government has not explained how, if at all,

such a hearing would diminish its interests in ensuring the defendant’s appearance at trial or

protecting the safety of the community. See Polouizzi, 697 F. Supp. 2d at 393; Torres, 566 F.

Supp. 2d at 598 (“[I]t is not clear to the Court how removing from judicial consideration whether

a curfew with electronic monitoring is necessary to secure the safety of the community and of

children improves [the Government’s] interest.”).

        In short, the Mathews balancing factors make clear that Diaz has been denied his right to

procedural due process by being subject to a mandatory curfew and electronic monitoring. The

Court is mindful of the heavy burden that it bears in holding a statute unconstitutional, even on

an as-applied basis. And the Court is unaware of any reported decision in this District that has

reached the same conclusion as this opinion, save for one case that held the mandatory

conditions in the Adam Walsh Act facially unconstitutional. See Arzberger, 592 F. Supp. 2d at

601. Nevertheless, the weight of authority appears to be that the Adam Walsh Act is

unconstitutional as applied to some defendants. Diaz is one of those defendants.

        For all the foregoing reasons, the mandatory curfew and electronic monitoring conditions

in the Adam Walsh Act are unconstitutional as applied to Diaz, on procedural due process

grounds. Accordingly, the Court orders those conditions to be terminated immediately.7 Diaz




7
          Because Diaz’s challenge succeeds on Fifth Amendment procedural due process grounds, the Court need
not decide his Fourth Amendment, Eighth Amendment, and separation of powers challenges. The Court also need
not decide Diaz’s facial procedural due process challenge. The Court notes, however, that a facial challenge would
likely fail. A curfew and electronic monitoring could be appropriate for some defendants who fall within the ambit
of the Adam Walsh Act, including those who pose greater dangers to the community or risks of flight than Diaz;
accordingly, the statute’s mandatory conditions would not pose an impermissibly high risk of an erroneous
deprivation of liberty to such defendants and, thus, would not be unconstitutional as applied to such defendants.


                                                        11
must promptly make arrangements to return the electronic monitoring equipment to his pretrial

services officer.

                                        CONCLUSION

       For all the foregoing reasons, Diaz’s motion to terminate the curfew and electronic

monitoring as conditions of his pretrial release is GRANTED. These conditions are hereby

TERMINATED. All other conditions of release remain in effect.

       The Clerk of Court is respectfully directed to mail a copy of this order to Diaz.

SO ORDERED.

Dated: October 24, 2018
      New York, NY
                                                              _____________________  _ _____
                                                             ___________________________
                                                             VALERIE CAPRONI
                                                             United States District Judge




                                                12
